Title: From Abigail Smith Adams to Katherine Dexter, 12 May 1816
From: Adams, Abigail Smith
To: Dexter, Katherine


				
					Dear Madam,
					Quincy, 12 May, 1816.
				
				How can I address you, or offer human consolation for a wound which must bleed afresh at every attempt to assuage it?Yet if the tears of friendship, and a nation’s tears can afford any relief, be assured, dear Madam, they flow from all honest hearts, for you, for your children and for a country which mourns one of its brightest luminaries extinguished. A great man, fallen in the zenith of his glory—and in the estimation of his ancient friend, the ablest statesman of his age which his native state could boast. It is no common loss we bewail. Such an assemblage of powerful talents rarely meet in one individual united to such an upright and independent mind, which soared above all low concerns, and was elevated beyond all selfish considerations and party views.In domestic life, your own heart alone can do justice to his memory. The news of the death of Mr. Dexter so sudden, so unexpected, was felt by Mr. Adams and myself with the keenest anguish. Out of your own immediate circle you have not any one who more sincerely, tenderly and affectionately sympathizes with you, or who more fervently supplicates the Supreme Being to support and sustain you than your sorrowing friend
				
					Abigail Adams.
				
				
			